Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

 Civil Action No. 20–cv–02074–KMT

 ROSE BANKS,
 LAMONT BANKS,
 COLORADO SPRINGS FELLOWSHIP CHURCH,

        Plaintiffs/Counterclaim-Defendants,
 v.

 TERRELLE JACKSON,

        Defendant/Counterclaim-Plaintiff.


                                              ORDER


        Before the court is Plaintiffs/Counterclaim-Defendants’ “Motion to Strike and Dimsiss

 [sic] [R. 12(b), (f)(1), FRCivP].” ([“Motion”], Doc. No. 39.) Defendant/Counterclaim-Plaintiff

 has responded in opposition to the Motion, and Plaintiffs/Counterclaim-Defendants have replied.

 ([“Response”], Doc. No. 40; [“Reply”], Doc. No. 44.) For the following reasons, the Motion is

 GRANTED, in part, and DENIED, in part.

                                 STATEMENT OF THE CASE

        On July 16, 2020, Plaintiffs/Counterclaim-Defendants Rose Banks, her adult son, Lamont

 Banks, and the Pentecostal Christian church of which they are both members, Colorado Springs

 Fellowship Church [collectively, “Plaintiffs”], commenced this action against a former church

 parishioner, Defendant/Counterclaim-Plaintiff Terrelle Jackson [“Mr. Jackson,” or “Defendant”],

 asserting claims for defamation, intentional infliction of emotional distress, and extreme and
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 2 of 22




 outrageous conduct. (Doc. No. 1.) On September 22, 2020, Mr. Jackson, proceeding pro se,

 filed an Answer to Plaintiffs’ then-operative pleading, asserting nine affirmative defenses to their

 claims, as well as a counterclaim for “Slander, Libel, and Harassment” against all three

 Plaintiffs, and a purported “cross-claim” 1 against nineteen other individuals and entities. (Doc.

 No. 31; see Doc. No. 10.) Mr. Jackson thereafter filed an Amended Answer, Counterclaim, and

 Third-Party Complaint, on February 25, 2021, asserting identical claims and defenses to those set

 forth in his initial pleading. ([“Amended Answer”], Doc. No. 70; see [“Amended Complaint”],

 Doc. No. 56.) On March 31, 2021, this court dismissed Mr. Jackson’s third-party claims without

 prejudice, pursuant to Federal Rule of Civil Procedure 4(m), for lack of service. (Doc. No. 92;

 see Doc. No. 72.)

        In the interim, Plaintiffs filed the present Motion,2 asking to strike five of Defendant’s

 affirmative defenses, pursuant to Federal Rule of Civil Procedure 12(f), on the grounds that they

 are “improper” and/or “unsupportable in the record.” (Mot. 2-10.) In addition, Plaintiffs move




 1
   Mr. Jackson incorrectly refers to this claim as a “cross-claim,” and to the nineteen individuals
 and entities as “Cross-Claimants.” (Am. Answer 16-17.) To the extent that Mr. Jackson asserts
 the claim against individuals and entities other than the named Plaintiffs, it is a third-party claim;
 to the extent that Mr. Jackson asserts the claim against Plaintiffs, it is a counterclaim. (See Fed. R.
 Civ. P. 13-14.)
 2
   Plaintiffs filed their Motion on October 6, 2020, which was nearly five months before Mr.
 Jackson filed his Amended Answer. However, because the claims and defenses set forth in Mr.
 Jackson’s Amended Answer are identical to those set forth in his initial Answer, the present Motion
 remains viable, notwithstanding the fact that it is directed towards a now, non-operative pleading.
 (Doc. No. 71.) For clarity’s seek, the court will direct its analysis to the Amended Answer, which
 is Defendant’s operative pleading.


                                                   2
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 3 of 22




 to dismiss Defendant’s counterclaims against them, pursuant to Federal Rule of Civil Procedure

 12(b)(6), for inadequate pleading.3 (Id. at 12-15.)

                                              ANALYSIS

 I. Legal Standard for Pro Se Defendant

         Mr. Jackson is proceeding pro se. The court, therefore, “review[s] his pleadings and

 other papers liberally and hold[s] them to a less stringent standard than those drafted by

 attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted);

 see Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (holding the allegations of a pro se

 complaint “to less stringent standards than formal pleadings drafted by lawyers”). However, a

 pro se litigant’s “conclusory allegations without supporting factual averments are insufficient to

 state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

 1991). A court may not assume that a plaintiff can prove facts that have not been alleged, or that

 a defendant has violated laws in ways that a plaintiff has not alleged. Associated Gen.

 Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983); see


 3
   Plaintiffs also purportedly seek dismissal of Defendant’s counterclaims, pursuant to Federal Rule
 of Civil Procedure 12(b)(1), for lack of subject matter jurisdiction, and pursuant to Federal Rule
 of Civil Procedure 12(b)(2), for lack of personal jurisdiction. (Mot. 1, 10-11.) However, aside
 from reciting the applicable legal standards, Plaintiffs provide no argument for dismissal on either
 of those bases. See United States v. Wooten, 377 F.3d 1134, 1145 (10th Cir. 2004) (“The court
 will not consider . . . issues adverted to in a perfunctory manner, unaccompanied by some effort at
 developed argumentation.”); United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges
 are not like pigs, hunting for truffles buried in briefs.”). Further, Plaintiffs appear to argue that the
 court lacks jurisdiction over the nineteen individuals and entities named in Defendant’s Answer
 and Amended Answer. (Mot. 13; see Am. Answer 17.) Aside from the fact that Defendant’s third-
 party claims have all been dismissed, Plaintiffs lack standing to assert this defense on behalf of
 other individuals and entities. See Clark v. Assocs. Com. Corp., 149 F.R.D. 629, 634 n.3 (D. Kan.
 1993) (“The court has already determined that third-party defendants have waived their personal
 jurisdiction defense, and plaintiff has no standing to assert this personal defense for third-party
 defendants.”).

                                                    3
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 4 of 22




 Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (stating that a court may not

 “supply additional factual allegations to round out a plaintiff’s complaint”); Drake v. City of Fort

 Collins, 927 F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct arguments or

 theories for the plaintiff in the absence of any discussion of those issues”). The litigant’s pro se

 status does not entitle him to an application of different rules. Montoya v. Chao, 296 F.3d 952,

 957 (10th Cir. 2002).

 II. The Motion to Strike

        Plaintiffs first move to strike Defendant’s second, fourth, fifth, sixth, and seventh

 affirmative defenses, under Rule 12(f). (Mot. 2-10.)

        A. Federal Rule of Civil Procedure 12(f)

        Federal Rule of Civil Procedure 12(f) provides, in pertinent part: “The court may strike

 from a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

 matter.” Fed. R. Civ. P. 12(f); Burrell v. Armijo, 603 F.3d 825, 836 (10th Cir. 2010). “An

 affirmative defense is insufficient if, as a matter of law, the defense cannot succeed under any

 circumstance.” Chavez v. Bd. of Cnty. Comm’rs of Lake Cnty., Colo., 423 F. Supp. 3d 1106,

 1108 (D. Colo. 2019) (quoting FDIC v. Isham, 782 F. Supp. 524, 530 (D. Colo. 1992)); see also

 S.E.C. v. Nacchio, 438 F. Supp. 2d 1266, 1287 (D. Colo. 2006) (“A motion to strike an

 affirmative defense is adjudicated under the same standard as a motion to dismiss; namely, the

 Court must strike the defense only if it cannot be maintained under any set of circumstances.”).

        The purpose of Rule 12(f) “is to conserve time and resources by avoiding litigation of

 issues which will not affect the outcome of a case.” Sierra Club v. Tri-State Generation &

 Transmission Ass’n, 173 F.R.D. 275, 285 (D. Colo. 1997) (citing United States v. Smuggler-


                                                   4
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 5 of 22




 Durant Mining Corp., 823 F. Supp. 873, 875 (D. Colo. 1993)); see also RTC v. Schonacher, 844

 F. Supp. 689, 691 (D. Kan. 1994) (stating that Rule 12(f)’s purpose “is to minimize delay,

 prejudice, and confusion by narrowing the issues for discovery and trial”). Striking a portion of

 a pleading is “a severe remedy;” as such, motions to strike are “generally disfavored.” Sender v.

 Mann, 423 F. Supp. 2d 1155, 1163 (D. Colo. 2006) (citing Isham, 782 F. Supp. at 530). Thus,

 the moving party’s “burden of proof is a heavy one.” Holzberlein v. OM Fin. Life Ins. Co., No.

 08-cv-02053-LTB, 2008 WL 5381503, at *1 (D. Colo. Dec. 22, 2008). An affirmative defense

 “should not be stricken if there is any real doubt about its validity, and the benefit of any doubt

 should be given to the pleader.” Sender, 423 F. Supp. 2d at 1163 (citation, alterations, and

 internal quotation marks omitted). That being said, irrespective of whether the moving party has

 met his burden to prove that allegations contained in a pleading violate Rule 12(f), the court

 retains discretion to grant or deny the motion to strike. See Scherer v. U.S. Dep’t of Educ., 78 F.

 App’x 687, 689 (10th Cir. 2003) (unpublished) (reviewing a district court’s ruling on a motion to

 strike for abuse of discretion); see also Fed. R. Civ. P. 12(f) (denoting only that allegations that

 are subject to Rule 12(f) “may” be stricken).

        B. Second Affirmative Defense – Duress

        Defendant’s second affirmative defense, entitled “Duress,” states as follows:

        The Defendant would like to enact this affirmative defense as this applies to the
        case as many in Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH by
        reason of Plaintiff ROSE BANKS. “Duress occurs where a party is forced to enter
        into a contract, or otherwise give consent, as the result of an improper threat that
        leaves that party no reasonable alternative.” Many situations spoken of by the
        Defendant were brought about by this simple matter because in order for the
        Plaintiff ROSE BANKS to maintain her eerie and quite vile control; she would
        always threaten members of the church which is Plaintiff COLORADO SPRINGS
        FELLOWSHIP CHURCH. She would use the statement “and if you don’t do it do
        not step foot back in this church.”

                                                   5
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 6 of 22




        Not allow Discharge in bankruptcy – This is asked of the court to not allow this on
        the plaintiffs’ side nor the cross claims.

 (Am. Answer 10-11.) Plaintiffs move to strike this affirmative defense, on the grounds that

 duress “only may be raised in a breach of contract action.” (Mot. 4-5.) In addition, Plaintiffs

 argue that Defendant’s allegation concerning “bankruptcy” should be stricken, specifically, “as

 improper under the Rules.” (Id. at 5-6.)

        In Colorado, duress is an affirmative defense to a breach of contract claim. Hammond v.

 Intervention, No. 14-cv-00242-MEH, 2014 WL 4855025, at *7 (D. Colo. Sept. 30, 2014) (citing

 Vail/Arrowhead, Inc. v. Dist. Court for the Fifth Judicial Dist., 954 P.2d 608, 612 (Colo. 1998)).

 “A contract is voidable on the grounds of duress if a party’s manifestation of assent is induced by

 an improper threat that leaves no reasonable alternative.” Vail/Arrowhead, 954 P.2d at 612

 (citing Restatement (Second) of Contracts § 175 (1981); DeJean v. United Airlines, Inc., 839

 P.2d 1153, 1160 (Colo. 1992)); accord Hammond, 2014 WL 4855025, at *7 (“Under [a duress]

 defense, a defendant is not legally responsible to the plaintiff for a breach of contract if the

 defendant proves [he or she] was not acting of his or her free will and the plaintiff caused

 defendant’s lack of free will”). Although duress is most typically contemplated in the context of

 a bilateral contract, court have, on occasion, found the defense applicable to certain types of

 unilateral acts. Vail/Arrowhead, 954 P.2d at 612 (finding the defense to be applicable to a

 disclaimer of interest in property).

        Here, Mr. Jackson has failed to allege any action that he or any other individual

 purportedly took, which was “induced by an improper threat.” Absent such allegations, Mr.

 Jackson’s affirmative defense of duress clearly “cannot succeed under any circumstance.”


                                                    6
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 7 of 22




 Chavez, 423 F. Supp. 3d at 1108; see Malibu Media, LLC v. Ryder, No. 13-cv-01538-WYD-

 MEH, 2014 WL 1040478, at *3 (D. Colo. Mar. 18, 2014) (finding a defendant’s attempted

 duress defense to be inadequately pleaded, where the defendant failed to include any facts in

 support of the defense, making it “impossible” for the court to determine the context in which the

 duress defense was brought); see also Hammond, 2014 WL 4855025, at *7 (finding

 allegations—that the plaintiff “was forced to sign the intake documents, which she was not

 allowed to review, under a threat of punishment, and the intake documents ‘were later illegally

 used against her in a court of law against’ her”—insufficient to state a duress defense).

 Accordingly, Defendant’s second affirmative defense will be stricken.

         C. Fourth Affirmative Defense – Statute of Limitations

         Defendant’s fourth affirmative defense, “Statute of limitations,” provides: “The

 defendant would like to enact this affirmative defense because the Plaintiffs[] are asking to file

 suit for something that was said in 2018.” (Am. Answer 11.) In other words, Defendant alleges

 that either some or all of Plaintiffs’ claims against him are barred by the applicable statute of

 limitations. Plaintiffs move to strike this affirmative defense on the grounds that “it is

 unsupportable in the record.” (Mot. 6.) In addition, Plaintiffs argue that “it is unclear if this

 Affirmative Defense applies to all of the Causes of Action set forth in the Amended Complaint.”

 (Id.)

         In their operative pleading, Plaintiffs assert three causes of action against Defendant: (1)

 “Defamation and Libel Per Se;” (2) “Infliction of Emotional Distress;” and (3) “Extreme and

 Outrageous Conduct.” (Am. Compl. ¶¶ 37-66.) In Colorado, defamation claims are subject to a




                                                   7
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 8 of 22




 one-year statute of limitations.4 Colo. Rev. Stat. § 13-80-103(1)(a); accord Burke v. Green, 963

 P.2d 1119, 1121 (Colo. App. 1998). The limitations period applicable to outrageous conduct

 claims5 is two years from the date of accrual. Colo. Rev. Stat. § 13-80-102(1)(a); accord

 Winkler v. Rocky Mountain Conference of United Methodist Church, 923 P.2d 152, 161 (Colo.

 App. 1995). Under Colorado law, a cause of action accrues “on the date both the injury and its

 cause are known or should have been known by the exercise of reasonable diligence.” Colo.

 Rev. Stat. § 13-80-108(1); accord Taylor v. Goldsmith, 870 P.2d 1264, 1265-66 (Colo. App.

 1994) (applying § 13-80-108(1) to claims for libel, slander, and outrageous conduct).

        Here, Plaintiffs’ operative pleading alleges that, starting around June 2018, and

 continuing, again, on three subsequent occasions—November 18, 2018, July 10, 2020, and July

 14, 2020—Mr. Jackson “post[ed] on social media defamatory, false and slanderous statements

 about the named Plaintiffs.” (Am. Compl. ¶¶ 2, 6-9, 25-27, 30-36.) Plaintiffs allege that they

 first “discovered” certain of the social media postings at issue in August 2019. (Id. at ¶ 3.)

 Accepting these allegations as true, and construing them in Plaintiffs’ favor, the statute of

 limitations began running on Plaintiffs’ claims, no earlier than August 2019. Colo. Rev. Stat. §

 13-80-108(1). Given that Plaintiffs commenced this lawsuit on July 16, 2020, each of Plaintiffs’


 4
   Because subject matter jurisdiction in this case is predicated upon diversity of citizenship, the
 court applies Colorado law to the parties’ respective claims, including Colorado law relating to the
 statutes of limitations. See Guaranty Trust Co. v. York, 326 U.S. 99, 110 (1945) (holding that
 statutes of limitations are considered substantive matters for purposes of the Erie doctrine),
 overruled on other grounds by Hanna v. Plumer, 380 U.S. 460 (1965).
 5
   Although Plaintiffs pleaded outrageous conduct and infliction of emotional distress as two
 separate causes of action, under Colorado, these are merely “two ways of stating the same claim.”
 English v. Griffith, 99 P.3d 90, 93 (Colo. App. 2004); see Coors Brewing Co. v. Floyd, 978 P.2d
 663, 665-66 (Colo. 1999) (describing the tort as “intentional infliction of emotional distress by
 outrageous conduct).

                                                   8
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 9 of 22




 claims was, in theory, timely-filed within the applicable limitations period. In his responsive

 pleading, however, Mr. Jackson has disputed many of Plaintiffs’ allegations. (Am. Answer ¶¶ 2-

 3, 25, 28.) Specifically, in his Amended Answer, Mr. Jackson admits only to posting a “live

 video” on his Facebook page, on July 10, 2020, and to posting that same video on YouTube, on

 July 14, 2020. (Id. at ¶¶ 31-32.) Mr. Jackson’s Amended Answer makes no admissions

 concerning the remaining social media posts alleged by Plaintiffs. (Id. at ¶¶ 2-3, 25, 28.)

        Based on the foregoing, to the extent that Plaintiffs’ claims are predicated upon the July

 10, 2020 and July 14, 2020 social media posts, there can be no dispute that those claims were

 timely filed on July 16, 2020. As such, Mr. Jackson’s statute of limitations defense “cannot

 succeed under any circumstance” with respect to those claims, and thus, will be stricken.

 However, to the extent that Plaintiffs’ claims are predicated upon any other social media posts

 purportedly made by Defendant, there remains a dispute as to when those claims accrued. Thus,

 Mr. Jackson’s statute of limitations defense remains viable as to those claims, and thus, will not

 be stricken. See Harrington v. McGraw-Hill Global Educ. Holdings, LLC, No. 1:17-cv-02960-

 RM-SKC, 2019 WL 1317752, at *4 (D. Colo. Mar. 22, 2019) (denying a motion to strike a

 defendant’s affirmative defense based on the statute of limitations, where there was a genuine

 dispute as to when the claims accrued); Animal Care Sys., Inc. v. Hydropac/Lab Prod., Inc., No.

 13-cv-00143-MSK-BNB, 2015 WL 1469513, at *12 (D. Colo. Mar. 26, 2015) (declining to

 resolve a statute of limitations defense on a motion to dismiss, where the allegations were “not

 specific enough to resolve what precisely forms the basis or timing” of when the plaintiff’s

 accrued); see also Maughan v. SW Servicing, Inc., 758 F.2d 1381, 1389 (10th Cir. 1985) (“The

 question of when the plaintiffs knew or should have known of the facts constituting their cause


                                                  9
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 10 of 22




 of action presents a genuine issue of material fact, and summary judgment therefore was

 improperly granted.”).

        D. Fifth Affirmative Defense – Economic Loss

        Mr. Jackson’s fifth affirmative defense, “Economic loss,” alleges as follows:

        The Defendant would like to enact this affirmative defense due to monetary loss as
        a result of interference of a business relationship by means of the Plaintiffs’ and
        that of those named in the cross claim. This also should not apply to the Plaintiffs’
        [sic] in their claim, I am publishing this to prove in court. I myself had to endure
        many years of pain and suffering due to the constant harassment of the Plaintiffs,’
        [sic] named counter claimants and acts of the Plaintiffs. I’ve had to seek counseling
        as well just to somehow push past the series of events.

 (Am. Answer 12.) Plaintiffs argue that Defendant’s fifth affirmative defense must be stricken,

 because it is neither “an enumerated Affirmative Defense under Rule 8(c)(1),” nor “an

 ‘affirmative defense’ under any sort of legal reasoning.” (Mot. 7.)

        Colorado’s economic loss rule provides that “a party suffering only economic loss from

 the breach of an express or implied contractual duty may not assert a tort claim for such a breach

 absent an independent duty of care under tort law.” Town of Alma v. AZCO Constr., Inc., 10

 P.3d 1256, 1264 (Colo. 2000). The rule’s purpose is “to maintain the sometimes blurred

 boundary between tort law and contract law.” A.C. Excavating v. Yacht Club II Homeowners

 Assoc., Inc., 114 P.3d 862, 865 (Colo. 2005) (citations omitted). In discussing the economic loss

 rule, the Colorado Supreme Court has explained:

        The essential difference between a tort obligation and a contract obligation is the
        source of the parties’ duties. Contract obligations arise from promises the parties
        have made to each other, while tort obligations generally arise from duties imposed
        by law to protect citizens from risk of physical harm or damage to their personal
        property.

 BRW, Inc. v. Dufficy & Sons, Inc., 99 P.3d 66, 72 (Colo. 2004) (internal citations omitted).


                                                 10
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 11 of 22




        Contrary to Plaintiffs’ assertions, there is no per se bar to invoking the economic loss rule

 as an affirmative defense to certain types of claims. See, e.g., Nw. Territory Limited P’ship v.

 Omni Props., Inc., Nos. 05-cv-02407-MJW-PAC, 05-cv-02409-MJW-PAC, 2007 WL 521178, at

 *5 (D. Colo. Feb. 15, 2007) (observing that it remains an open question as to whether the

 economic loss rule can be asserted as an affirmative defense). However, in this case, there is no

 contractual relationship alleged to exist between the parties, at all.6 As such, the economic loss

 doctrine is wholly irrelevant to the claims at issue. Therefore, Defendant’s fifth affirmative

 defense, which is based on the economic loss doctrine, will be stricken. See Hernandez v. Ray

 Domenico Farms, Inc., No. 16-cv-1929-WJM-CBS, 2017 WL 11546341, at *1-2 (D. Colo. April

 13, 2017) (striking a defendant’s affirmative defense based on the economic loss doctrine, where

 the plaintiff alleged no claims to which the defense would be applicable); see also Swan Global

 Invs., LLC v. Young, No. 18-cv-03124-CMA-NRN, 2020 WL 897654, at *5-6 (D. Colo. Feb. 25,

 2020) (holding that a plaintiff’s tort claims were not barred by the economic loss rule, because

 the legal duties underlying the tort claims arose “from a source other than the relevant contact”).

        E. Sixth Affirmative Defense – Impossibility of Performance

        Defendant’s sixth affirmative defense, entitled “Impossibility of performance,” states:

        The Defendant would like to enact this affirmative defense as I am a 29-Year-old
        who is just starting out in Real Estate. The Plaintiffs’ [sic] have already interfered
        with my business relationships and caused monetary damages to my income. I do
        not have the means to afford such an outlandish claim by the Plaintiffs.




 6
   In his Response, Defendant appears to argue that there is, in fact, a contractual relationship
 between the parties. (See Resp. 2.) However, Mr. Jackson provides no elaboration for that
 assertion.

                                                  11
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 12 of 22




 (Am. Answer 12.) Plaintiffs move to strike this defense, on the grounds that “a condition

 precedent to such a defense is the existence of a contract,” and “[t]here is no contract between

 the parties here.” (Mot. 9.) The court agrees.

        Under Colorado law, impossibility of performance is “a defense to an action for breach of

 contract.” City of Littleton v. Emps. Fire Ins. Co., 453 P.2d 810, 812 (Colo. 1969); accord

 United States v. Braun, Civ.A. No. 84-A-1405, 1986 WL 11269, at *4 (D. Colo. Oct. 8, 1986)

 (“It is well established in Colorado that if performance of an obligation is prevented by one of

 the parties to the contract, the party thus prevented from discharging his part is to be treated as

 though he had performed it.”). In order to establish the defense, “it is necessary to demonstrate

 that changed circumstances have rendered ‘the promise vitally different from what reasonably

 should have been within the contemplation of both parties when they entered into the contract.’”

 Colo. Performance Corp. v. Mariposa Assocs., 754 P.2d 401, 407 (Colo. App. 1987) (citing City

 of Littleton, 453 P.2d at 812).

        In this case, because no contract is alleged to exist between the parties, an impossibility

 of performance defense has no bearing on Plaintiffs’ claims. For that reason, Defendant’s sixth

 affirmative defense will also be stricken. See Knighten v. Allstate Ins. Co., No. CIV-17-683-D,

 2018 WL 718533, at *3 (W.D. Okla. Feb. 5, 2018) (striking affirmative defenses for lack of

 relationship to the pleaded claims).

        F. Seventh Affirmative Defense – Negligence per se

        Mr. Jackson’s seventh affirmative defense, “Negligence per se,” reads as follows:

        The Defendant would like to enact this affirmative defense as both named
        Plaintiffs’ ROSE BANKS and COLORADO SPRINGS FELLOWSHIP CHURCH
        acted in whole to destroy lives. The acts of ROSE BANKS and the bad counsel
        given over the years, not only to the Defendant but to other congregants of Plaintiff

                                                   12
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 13 of 22




        COLORADO SPRINGS FELLOWSHIP CHURCH has cause[d] unrepairable
        damage. Counseling could never repair the years removed from disconnections of
        family members due to named Plaintiff ROSE BANKS and many other known
        facts.

 (Am. Answer 12-13.) Plaintiffs argue that Mr. Jackson fails to provide any basis for the

 assertion of this defense. (Mot. 10.) Once again, the court agrees.

        “Negligence per se is simply negligence with the standard of care being set forth in a

 statute or ordinance.” Wallman v. Kelley, 976 P.2d 330, 334 (Colo. App. 1998) (citation

 omitted). To properly invoke negligence per se as a defense to a claim, the defendant asserting it

 must show: (1) the violation of a statute; (2) the statute was intended to protect the public against

 a particular type of injury; (3) the plaintiff is a member of the group of persons the statute was

 intended to protect; and (4) the violation of the statute was a proximate cause of the plaintiff’s

 injury. Fairfield Dev., Inc. v. J.D.I. Contractor & Supply, Inc., 703 F. Supp. 2d 1211, 1218 (D.

 Colo. Mar. 8, 2010) (citing Silva v. Wilcox, 223 P.3d 127, 135 (Colo. App. 2009)); see also

 White v. Caterpillar, Inc., 867 P.2d 100, 109 (Colo. App. 1993) (“To support an instruction on

 the affirmative defense of negligence per se, defendants must show that plaintiff violated a

 regulation regulating his conduct and that the violation caused plaintiff’s injuries.”). “Upon such

 a showing, the statute conclusively establishes the standard of care and the violation establishes

 the party’s breach of that duty, leaving the jury only the question of the extent to which the

 negligence caused the plaintiff’s injury.” Id. (citing Silva, 223 P.3d at 135).

        Here, Mr. Jackson has failed to provide any factual allegations supporting any element of

 a negligence per se defense. Accordingly, Defendant’s seventh affirmative defense will also be

 stricken.



                                                  13
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 14 of 22




 III. The Motion to Dismiss

         A. Federal Rule of Civil Procedure 12(b)(6)

         Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to dismiss

 a claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

 “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

 parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

 sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

 1194, 1201 (10th Cir. 2003) (quotation marks omitted).

         “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

 allegations are true and construes them in the light most favorable to the plaintiff.” Hall v.

 Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a complaint

 must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). Plausibility, in the context of a Rule 12(b)(6) motion to dismiss,

 means that the plaintiff pleaded facts which allow “the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two

 prongs of analysis. First, the court identifies “the allegations in the complaint that are not

 entitled to the assumption of truth,” i.e., those allegations which are legal conclusion, bare

 assertions, or merely conclusory. Id. at 679–81. Second, the court considers the factual

 allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the

 allegations state a plausible claim for relief, the claim survives the motion to dismiss. Id. at 679.




                                                   14
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 15 of 22




         That being said, the court need not accept conclusory allegations without supporting

 factual averments. S. Disposal, Inc., v. Tex. Waste, 161 F.3d 1259, 1262 (10th Cir. 1998).

 “[T]he tenet that a court must accept as true all of the allegations contained in a complaint is

 inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S at 678. Moreover,

 “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

 cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’

 devoid of ‘further factual enhancement.’” Id. (citation omitted). “Where a complaint pleads

 facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

 possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

         In evaluating a Rule 12(b)(6) motion to dismiss, the court typically may not look beyond

 the pleadings. Casanova v. Ulibarri, 595 F.3d 1120, 1125 (10th Cir. 2010). “Pleadings,” for

 purposes of a Rule 12(b)(6) motion to dismiss, however, include attachments to the complaint,

 documents incorporated into the complaint by reference, and information subject to judicial

 notice. Tellabs, Inc, 551 U.S. at 322; Gee v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010); Tal

 v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006). Documents attached to a motion to

 dismiss are considered part of the pleadings, if they are referred to in the complaint, and are

 central to the plaintiff’s claims. GFF Corp. v. Assoc. Wholesale Grocers, Inc., 130 F.3d 1381,

 1384 (10th Cir. 1997).

         B. The Counterclaim

         In his operative pleading, Mr. Jackson asserts a counterclaim for “Slander, Libel and

 Harassment” against the three named Plaintiffs, purportedly “arising from the heinous and


                                                    15
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 16 of 22




 malicious acts and undisputed facts that came about due to the actions of the Plaintiffs.” (Am.

 Answer 14.) Mr. Jackson alleges, specifically, that Plaintiffs, together with unnamed

 “counterparts,” “took to radio and social media posting vulgar and quite despicable lies about

 [him] and his family,” so as to “paint[]” him “in a false/unfair light,” “quiet the truth from being

 discussed,” and “destroy [him] and his family.” (Id. at 14-15.) Defendant complains that these

 actions were “humiliating and wrongful,” as well as “horrendous, petty and quite vindictive,”

 and he laments that “[t]his is not how ‘people of the faith’ should act towards others.” (Id. at

 14.) As relief, Defendant requests “monetary damages for loss o[f] work and emotional

 distress,” as well as punitive damages. (Id. at 15.) Defendant also requests various forms of

 injunctive relief, including “[a]n order that the harassment of the Defendant and [his] family stop

 indefinitely or criminal charges to be filed and executed;” “[t]he return of Dustin Jackson’s

 guitar stolen by Plaintiff Colorado Springs Fellowship [C]hurch or the sum thereof;” and a

 “[p]ublic apology from each named person of the counter suit for their heinous and malicious

 behavior.” (Id. at 16.)

        Plaintiffs move to dismiss Defendant’s counterclaim, pursuant to Rule 12(b)(6), arguing

 that it is “replete with conclusory statements with no support provided whatsoever.” (Mot. 13.)

 Specifically, Plaintiffs contend that Mr. Jackson’s pleading “provides no details as to what

 libelous or slanderous statements were made, when they were published, and to whom they were

 published.” (Id.) Plaintiffs likewise contend that Mr. Jackson’s allegations concerning

 “harassment” include “no explanation as to what events occurred that qualify as harassment,

 when they took place, and how they fit into the legal definition of harassment under Colorado




                                                  16
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 17 of 22




 law.” (Id. at 14.) In addition, Plaintiffs argue that Mr. Jackson “has failed to specify which of

 the [Plaintiffs] committed what tort at what time.” (Id. at 13 n.5.)

        Mr. Jackson’s counterclaim first references “slander” and “libel.” (Am. Answer 14.) In

 Colorado, slander and libel are two types of defamation claims. Keohane v. Stewart, 882 P.2d

 1293, 1297 n.5 (Colo. 1994). “Defamation is a communication that holds an individual up to

 contempt or ridicule thereby causing him to incur injury or damage.” Id. at 1297 (citing W.

 PAGE KEETON ET AL., PROSSER AND KEETON ON THE LAW OF TORTS § 111, at 771-85 (5th ed.

 1984)). “Libel is usually a written communication while slander is generally an oral

 communication.” Id. at 1297 n.5. The required elements of a defamation claim are: “(1) a

 defamatory statement concerning another; (2) published to a third party; (3) with fault amounting

 to at least negligence on the part of the publisher; and (4) either actionability of the statement

 irrespective of special damages or the existence of special damages to the plaintiff caused by

 publication.” Han Ye Lee v. Colo. Times, Inc., 222 P.3d 957, 961 (Colo. App. 2009) (citations

 omitted). “A statement may be defamatory if it tends to harm the reputation of another so as to

 lower him in the estimation of the community or to deter third persons from associating or

 dealing with him.” Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136

 (10th Cir. 2014) (quoting Burns v. McGraw-Hill Broad., Co., 659 P.2d 1351, 1357 (Colo. 1983)

 (alterations omitted). Importantly, “[a] finding that the language used was defamatory must be

 predicated on the context of the entire story and the common meaning of the words utilized.” Id.

 (quoting Burns, 659 P.2d at 1357).

        Mr. Jackson’s counterclaim also references “harassment.” (Am. Answer 14.) As

 Plaintiffs correctly observe, Colorado law does not recognize a specific tort claim for


                                                   17
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 18 of 22




 “harassment.” (Mot. 14 n.6.) However, courts have construed similar claims as outrageous

 conduct claims.7 See, e.g., McCarty v. Kaiser-Hill Co., 15 P.3d 1122, 1126 (Colo. App. 2000)

 (construing allegations of “harassment and intimidation” as a claim for outrageous conduct);

 Whitmore v. StatGuard Techs., Inc., No. 09-cv-01414-REB-MEH, 2009 WL 4693902, at *3-4

 (D. Colo. Dec. 3, 2009) (applying Colorado law and construing a counterclaim for “harassment”

 as one for “intentional infliction of emotional distress”); see also Dean v. Allstate Ins. Co., 878

 F. Supp. 1397, 1400 (D. Colo. 1993) (“It is true that Colorado courts have held that bill

 collectors causing harassment is sufficient basis for a claim of reckless infliction of emotional

 distress.”). To plausibly allege a counterclaim for outrageous conduct, Mr. Jackson must show

 that: (1) Plaintiffs “engaged in extreme and outrageous conduct;” (2) Plaintiffs engaged in such

 conduct “recklessly or with the intent of causing [Mr. Jackson] severe emotional distress;” and

 (3) Plaintiffs conduct caused Mr. Jackson to suffer severe emotional distress. Culpepper v. Pearl

 St. Bldg., Inc., 877 P.2d 877, 882 (Colo. 1994). “The level of outrageousness required for

 conduct to create liability for intentional infliction of emotional distress is extremely high.”

 McCarty, 15 P.3d at 1126 (citing Coors Brewing, 978 P.2d at 666). “Liability has been found

 only where the conduct has been so outrageous in character, and so extreme in degree, as to go

 beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in

 a civilized community.” Coors Brewing, 978 P.2d at 666. “Although the question of whether



 7
   To the extent that Mr. Jackson attempts to assert a claim of criminal harassment, pursuant to
 Colo. Rev. Stat. § 18-9-111(1)(h), the statute affords no private right of action. See Andrews v.
 Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007) (observing that criminal statutes that do not provide
 for a private right of action are not enforceable through a civil action); Weeks v. Claussen, No. 15-
 cv-02551-CMA-KMT, 2016 WL 10644768, at *7 (D. Colo. Oct. 31, 2016) (dismissing an
 attempted claim under Colo. Rev. Stat. § 18-9-111(1)(h) on that basis).

                                                   18
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 19 of 22




 conduct is outrageous is generally one of fact to be determined by a jury, it is first the

 responsibility of a court to determine whether reasonable persons could differ on the question.”

 Culpepper, 877 P.2d at 883.

         Here, Mr. Jackson has failed to provide sufficient factual allegations to plausibly state

 any cognizable claim for relief. Defendant alleges that Plaintiffs and their “counterparts”

 intentionally told “vulgar and quite despicable lies,” via the radio and social media, concerning

 him and his family. (Am. Answer 14-15.) However, Defendant provides no context for these

 allegations, such as when the challenged statements were made, who specifically made them, or

 even what the statements concerned. See Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

 1158, 1163 (10th Cir. 2007) (stating that a complaint must, at minimum, “explain what each

 defendant did to [the plaintiff]; when the defendant did it; how the defendant’s actions harmed

 him []; and, what specific legal right the plaintiff believes the defendant violated”). Without

 such additional factual allegations, Mr. Jackson’s counterclaim fails. See Obduskey v. Fargo,

 No. 15-cv-01734-RBJ, 2016 WL 4091174, at *6 (D. Colo. July 19, 2016) (dismissing an

 outrageous conduct claim, where the plaintiff “fail[ed] to identify conduct that satisfies this tort’s

 high bar”); Rader v. Elec. Payment Sys., LLC, No. 11-cv-01482-MSK-CBS, 2012 WL 4336175,

 at *6-7 (D. Colo. Sept. 21, 2012) (holding a libel counterclaim to be inadequately pleaded, where

 the defendant did not “quote or describe the offending statement in any meaningful way”); see

 also Ross v. Gallegos, No. 13-cv-00831-REB-KLM, 2013 WL 6283910, at *5 (D. Colo. Dec. 3,

 2013) (“Because Plaintiff’s allegations are naked and devoid of necessary factual enhancement

 (such as time, place, and even person), and lack legally cognizable claims, the Court concludes

 that Plaintiff fails to meet the standard set forth in Rule 12(b)(6).”).


                                                    19
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 20 of 22




         C. The “Cross-Claim”

         Mr. Jackson also asserts a third-party claim, which he incorrectly refers to as a “cross-

 claim,” against nineteen individuals and entities. (Am. Answer 16-17.) Specifically, Mr.

 Jackson alleges:

         The Defendant also seeks to issue a cross claim adding the following names to the
         claim for their part in the heinous, outrageous and vindictive and quite frankly gross
         smear campaign ran against the Defendant. They not only violated HIPAA laws,
         but they also violated the rights of the Defendant. Their conduct was grievous and
         malicious. All cross claims entered will be proven at trial. The cross claim stands
         to prove that the Plaintiffs’ [sic] and their counterparts painted the Defendant in a
         false/unfair light as their malicious attacks and harassment sought to destroy the
         Defendant and his family. The Plaintiffs also sought to quiet the truth from being
         discussed.

 (Id. at 16.)

         Plaintiffs, who apparently construe this claim as being asserted against themselves as

 well, move to dismiss the claim, under Rule 12(b)(6), arguing that Mr. Jackson “fails to

 articulate actionable conduct.” (Mot. 12-14.) Yet again, the court agrees.

         Even liberally construed, Mr. Jackson’s “cross-claim” almost entirely reiterates the

 conclusory allegations set forth in his preceding counterclaim. The “cross-claim” does appear to

 allege violations of the Health Insurance Portability and Accountability Act of 1996 [“HIPAA”],

 42 U.S.C. §§ 1320d et seq., a federal law which provides for civil and criminal penalties for

 improper disclosure of medical information. (Am. Answer 16.) It is well-settled, however, that

 HIPAA does not create a private right of action. See, e.g., Wilkerson v. Shinseki, 606 F.3d 1256,

 1267 n.4 (10th Cir. 2010) (“Any HIPAA claim fails as HIPAA does not create a private right of

 action for alleged disclosures of confidential medical information.”); Univ. of Colo. Hosp. v.

 Denver Publ’g Co., 340 F. Supp. 2d 1142, 1145 (D. Colo. 2004) (observing that the statutory


                                                  20
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 21 of 22




 structure of HIPPA “precludes implication of a private right of action”). As such, any such claim

 here fails, as a matter of law. See Schneider v. Cooper, No. 08-cv-01856-REB-KMT, 2010 WL

 537760, at *7 (D. Colo. Feb. 16, 2010) (“Since HIPAA does not make available a private right or

 cause of action as a means of enforcement, plaintiff states no claim based upon alleged violations

 of the HIPAA protections.”). Further, even assuming a claim based on HIPAA violations could

 be asserted by a civil litigant, Mr. Jackson fails to provide any basic facts to support the claim.

 Specifically, Mr. Jackson fails to allege who purportedly “violated HIPAA law,” how HIPAA

 laws were violated, or when this purported violation occurred.

        On this record, then, Mr. Jackson’s “cross-claim” fails to satisfy the minimum pleading

 standard under Rule 8(a). As such, the dismissal of that claim is also warranted.

        Accordingly, it is

        ORDERED that the “Motion to Strike and Dimsiss [sic] [R. 12(b), (f)(1), FRCivP]”

 (Doc. No. 39) is GRANTED, in part, and DENIED, in part. Specifically, Defendant’s

 counterclaims are DISMISSED without prejudice, pursuant to Federal Rule of Civil Procedure

 12(b)(6), for failure to state a claim. Defendant’s second, fifth, sixth, and seventh affirmative

 defenses are STRICKEN, pursuant to Federal Rule of Civil Procedure 12(f). Defendant’s




                                                   21
Case 1:20-cv-02074-KMT Document 117 Filed 09/13/21 USDC Colorado Page 22 of 22




 fourth affirmative defense, to the extent directed towards the July 10, 2020 and July 14, 2020

 social media posts, is also STRICKEN. The Motion is DENIED in all other respects.

        Dated this 13th day of September, 2021.




                                                22
